                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:14-CR-00059-KDB-DCK-1
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 JUSTO MANUEL GONZALEZ                      )
                                            )

         THIS MATTER is before the Court again upon Defendant Justo Manuel

Gonzalez‘s pro se motion for compassionate release based on the COVID-19

pandemic under 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of 2018. (Doc. No.

66). His conclusory and unsupported motion will be denied without prejudice.

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of Prisons (BOP). Now a court may entertain a motion filed by a

defendant: (1) after full exhaustion of all administrative rights to appeal a failure of

the BOP to bring a motion on his behalf; or (2) after lapse of 30 days from the

receipt of such a request by the warden of his facility, whichever is less.

         Here, Defendant, claims that he petitioned the warden for compassionate

release and attaches a form with no heading (not a BP-9) but stating it was

submitted to prison staff on January 20, 2021. However, the form is unsigned as

having been received or acted upon. Thus, the Court is unable to verify whether or

not the warden has denied the request or whether 30 days have passed since the

warden received the request. The motion fails to show that the Defendant has fully




       Case 5:14-cr-00059-KDB-DCK Document 68 Filed 03/10/21 Page 1 of 2
exhausted his administrative rights to appeal a failure of the BOP to bring a motion

on his behalf or that 30 days have elapsed from the warden’s receipt of a request.

Furthermore, the Defendant claims to be taking medication for depression and high

blood pressure but does not provide any medical records to substantiate any medical

claims.1 Therefore, the Court will not consider the merits of his claim. United

States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying motion for compassionate

release based on COVID-19 where defendant did not seek relief from BOP).

        IT IS, THEREFORE, ORDERED, that the Defendant’s pro se motion for

compassionate release (Doc. No. 66), is DENIED without prejudice to a renewed

motion properly supported by evidence and after exhaustion of his administrative

remedies.

        SO ORDERED.



                                     Signed: March 10, 2021




1
  Defendant mainly asserts he wants compassionate release in order to care for his mother and see his dying
grandmother. However, Defendant has two sisters and a half-sister (Doc. No. 36, ¶ 60) and one sister is currently
living with the mother. (Doc. No. 66-1, at 1).



        Case 5:14-cr-00059-KDB-DCK Document 68 Filed 03/10/21 Page 2 of 2
